DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 12/30/2021 for 16676640.  Claims 21-22, 25-26, 28, 30-31, 34-35, 37, and 39-48 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s summary of the telephonic interview conducted 11/23/2021 has been acknowledged.
In view of Applicant’s arguments, the objection of claims 21, 30, 39, and 41-46 have been withdrawn.
In view of Applicant’s arguments, the 112(a) rejection of claims 29 and 38 have been withdrawn.
Applicant’s arguments, see Rejections Under 35 USC 103, with respect to claim 21 have been considered but are not persuasive.
In response to Applicant’s arguments against the references individually (that "Cheng fails to disclose, teach or suggest 'wherein reordering includes repositioning at least one of the indications with respect to at least one other of the indications by removing the at least one of the indications from one position and inserting the at least one of the indications at another position among positions of the indications displayed in the application manager' as claimed" [pg. 10, para 1]), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the Office Action cites the combination of Cheng and Gruen to teach the limitations of claim 21.
Gruen teaches a screen map, interpreted as an "application manager", that includes objects, interpreted as "indications", corresponding to desktop windows [Fig. 4, para 0036, 0038]. By teaching that a user may select and move a screen map object 
Claims 30 and 39 recite similar limitations to those recited in claim 21 and remain rejected upon a similar basis as claim 21 as stated above.
Dependent claims 21-22, 25-26, 28, 31, 34-35, 37, 40-41, 43, 45, and 47-48 remain rejected at least based on their dependence from independent claims 21, 30, and 39.

Claim Objections
Applicant’s summary of the telephonic interview conducted 11/23/2021 has been acknowledged.
Claim 48 is objected to because of the following informalities.
Claim 48 recites the "method of claim 27" which depends from a cancelled claim and has been interpreted as "method of claim [[27]] --47--".
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-22, 25-26, 28, 30-31, 34-35, 37, 39-41, 43, 45, and 47-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng et al. (US 20120050260 A1) in view of Gruen (US 20060168528 A1).

As to claim 21, Cheng discloses a method, comprising:
displaying a first desktop by at least one processor of a multi-screen device, wherein the first desktop is displayed on at least one screen of the multi-screen device [Figs. 1, 5, para 0028-0029, 0038, system processor displays first desktop surface on system display, where system includes plurality of physical displays];
displaying a window of an open application from the multi-screen device on the first desktop [para 0004, 0034, 0036, first desktop surface displays content of running applications, note broadest reasonable interpretation of window includes any area on a screen displaying information]; and
determining that the multi-screen device is connected to a peripheral display associated with a personal computer [Fig. 4, para 0028, 0042-0043, detect connection of physical display to system, note system may be user computer],
in response to the determining:
displaying a unified desktop, the unified desktop unifying functionality provided on the peripheral display associated with the personal computer connected to the multi-screen device [Fig. 5, para 0034, 0036, 0044-0045, display composited multiple desktop surface (read: unified desktop) across physical display connected to system display, where composited desktop surface includes applications running on connected physical display and system display], wherein the first desktop becomes a second portion of the unified desktop [para 0036, 0044-0045, first desktop surface displayed on computer display included in composited multiple desktop surface], a second desktop displayed on the personal computer becomes a first portion of the unified desktop, the first portion of the unified desktop is displayed on the peripheral display [para 0036, 0044-0045, second desktop surface included in composited multiple desktop surface and displayed on connected physical display], and the first desktop is at least partially overlapped by the second portion of the unified desktop [Fig. 5, para 0033, 0036, 0047-0048, display of both the first desktop surface and composited desktop surface on first physical display fall under the broadest reasonable interpretation of overlapping including having in common];
moving based on a … input to the unified desktop, one or more windows of open applications from one or more of the first desktop and the second desktop to the unified desktop [para 0004, 0034, 0043-0045, generate composited desktop surface from desktop surfaces after detecting change (read: input) to system with composite desktop, where desktop surfaces include display content of applications running on associated desktop surface],
reordering based on a user input to an application manager of the unified desktop, indications of the one or more windows of the open applications, the indications displayed in the application manager [para 0041, 0046-0047, 0049, user input to adjust rotation of display object (read: application manager) surfaces including preview content (read: indications) of desktop surfaces with application display content, note display object used to display application content of a selected desktop surface falls under the broadest reasonable interpretation of an application manager and rotating the display object falls under the broadest reasonable interpretation of reordering including rearranging],
wherein reordering includes repositioning at least one of the indications with respect to at least one other of the indications … displayed in the application manager [para 0041, 0046-0047, 0049, rotate display object (read: application manager) surfaces including preview content (read: indications) of desktop surfaces with application display content], and
wherein the indications of the one or more windows of the open applications are displayed concurrently with one or more windows of the open applications from one or more of the first portion of the unified desktop or the second portion of the unified desktop [Fig. 5, para 0036-0038, 0048, display object including preview content of application content with (read: concurrently) display of first desktop surface of composited desktop surface, where display of first desktop surface on physical display includes display content of applications associated with first physical display].
However, Cheng does not specifically disclose a user input to the unified desktop, and wherein reordering includes repositioning at least one of the indications with respect to at least one other of the indications by removing the at least one of the indications from one position and inserting the at least one of the indications at another position among positions of the indications displayed in the application manager.
Gruen discloses:
a user input to the unified desktop [Fig. 11A, para 0039, 0060-0061, detect user selection on screen map, note screen map allowing manipulation of desktop objects through screen map falls under the broadest reasonable interpretation of input to a unified desktop], and
wherein reordering includes repositioning at least one of the indications with respect to at least one other of the indications by removing the at least one of the indications from one position and inserting the at least one of the indications at another position among positions of the indications displayed in the application manager [Figs. 11A-11D, para 0060, 0063, 0070-0071, object movement includes moving selected screen map object (read: at least one of the indications) among other screen map objects (read: at least one other of the indications) by moving selected object from original position (read: remove from one position) to new position (read: inserting at another position) in displayed screen map (read: application manager) including other screen map objects, note screen map objects correspond to windows and fall under the broadest reasonable interpretation of "indications" and screen map interacts with desktop windows and falls under the broadest reasonable interpretation of "application manager"].
Cheng and Gruen are analogous art to the claimed invention being from a similar field of endeavor of desktop management interfaces.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Cheng and Gruen before him at the time the invention was made, to modify the application manager as disclosed by Cheng with the user input and application manager functionality as disclosed by Gruen with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Cheng as described above to increase user input accuracy [Gruen, para 0006, 0008].

As to claim 22, Cheng discloses the method of claim 21,
wherein the indications are displayed in a window of the application manager [para 0041, 0046-0047, 0049, displayed display object (read: application manager) includes preview content of desktop surfaces (read: indications), note display object used to display application content of a selected desktop surface falls under the broadest reasonable interpretation of an application manager and the broadest reasonable interpretation of window includes any area on a screen displaying information], and
a user can one or more of: access shared content, and manage one or more applications and peripherals for one or more of the multi-screen device and the personal computer [para 0041, 0046-0047, 0049, user input to display object selects (read: manage) desktop surface to display on physical display].

As to claim 25, Cheng discloses the method of claim 21, wherein the peripheral display is part of a personal computer [para 0042-0043, physical display connected to user computer system] 
determining that the personal computer has a second open application [para 0034, system intercepts running application associated with physical display]; and
in response to the determining that the personal computer has a second open application, displaying an indication of the second application on the second portion of the unified desktop [para 0034, application associated with physical display has display content presented on physical display].

As to claim 26, Cheng discloses the method of claim 25, wherein the indication of the second application is displayed … on the second portion of the unified desktop [para 0034, application associated with physical display has display content presented on physical display].
However, Cheng does not specifically disclose wherein the indication of the second application is displayed in a second window of the application manager.
Gruen discloses wherein the indication of the second application is displayed in a second window of the application manager [Fig. 4, para 0038-0039, 0041, display object corresponding to desktop application window within screen map window].
Cheng and Gruen are analogous art to the claimed invention being from a similar field of endeavor of desktop management interfaces.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Cheng and Gruen before him at the time the invention was made, to modify the application manager as disclosed by Cheng with the application manager window as disclosed by Gruen with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Cheng as described above to increase user input accuracy [Gruen, para 0006, 0008].

As to claim 28, Cheng discloses the method of claim 21, determining that the multi-screen device is disconnected from the peripheral display [para 0028, 0031, detect disconnection of physical display from system].

As to claim 30, Cheng and Gruen, combined at least for the reasons above, Cheng discloses a non-transitory computer readable medium storing computer executable instructions that when executed by at least one processor perform a method [Fig. 1, para 0028, 0052, memory stores software instructions executed by computer processor] comprising: limitations substantially similar to those recited in claim 21 and is rejected under similar rationale.

As to claims 31, 34-35, 37, and 43, Cheng and Gruen, combined at least for the reasons above, Cheng discloses the non-transitory computer readable medium of claim 30 limitations substantially similar to those recited in claims 22, 25-26, 28, and 41, respectively, and are rejected under similar rationale.

As to claim 39, Cheng discloses a dual screen communication device [Fig. 1, para 0028-0030, system includes plurality of displays (read: dual screen) and communication components], comprising:
a first … display on a first screen [Fig. 1, para 0028, 0032-0033, desktop surface associated with first physical display];
a second … display on a second screen [Fig. 1, para 0028, 0032-0033, desktop surface associated with second physical display]; and
a computer readable medium that stores computer executable instructions that when executed by at least one processor perform a method [Fig. 1, para 0028, 0054, memory stores software instructions executed by computer processor] comprising: limitations substantially similar to those recited in claim 21 and is rejected under similar rationale.
However, Cheng does not specifically disclose wherein the "first… display" and "second… display" are a touch sensitive display.
Gruen discloses a touch sensitive display [para 0056, touch screen display].
Cheng and Gruen are analogous art to the claimed invention being from a similar field of endeavor of desktop management interfaces.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Cheng and Gruen before him at the time the invention was made, to modify the displays as disclosed by Cheng 
One of ordinary skill in the art would be motivated to modify Cheng as described above to facilitate receiving user input through various types of input devices.

As to claims 40 and 45, Cheng and Gruen, combined at least for the reasons above, Cheng discloses the non-transitory computer readable medium of claim 30 limitations substantially similar to those recited in claims 25 and 41, respectively, and are rejected under similar rationale.

As to claim 41, Cheng discloses the method of claim 21, further comprising … the reordered indications of the one or more windows of the open applications displayed in the application manager based on the user input to the application manager [para 0041, 0046-0047, 0049, user input to adjust rotation of display object (read: application manager) surfaces including preview content (read: indications) of desktop surfaces with application display content].
However, Cheng does not specifically disclose automatically reordering the one or more windows of the open applications from one or more of the first portion of the unified desktop or the second portion of the unified desktop to correspond to the reordered indications of the one or more windows of the open applications displayed in the application manager based on the user input to the application manager.
Gruen discloses automatically reordering the one or more windows of the open applications from one or more of the first portion of the unified desktop or the second portion of the unified desktop to correspond to the reordered indications of the one or more windows of the open applications displayed in the application manager based on the user input to the application manager [Figs. 11A-11D, para 0060-0061, 0070-0071, move application window object displayed on desktop corresponding to user input to object displayed within screen map, note the computer performing the resulting action falls under the broadest reasonable interpretation of automatically including being performed by a machine].

One of ordinary skill in the art would be motivated to modify Cheng as described above to increase user input accuracy [Gruen, para 0006, 0008].

As to claim 47, Cheng discloses the method of claim 21, wherein repositioning includes …  the indications displayed in the application manager [para 0041, 0046-0047, 0049, adjusting rotation of display object (read: application manager) surfaces includes preview content (read: indications) of desktop surfaces].
However, Cheng does not specifically disclose wherein repositioning includes dragging the at least one of the indications from the one position and dropping the at least one of the indications at the another position among the positions of the indications displayed in the application manager.
Gruen discloses wherein repositioning includes dragging the at least one of the indications from the one position and dropping the at least one of the indications at the another position among the positions of the indications displayed in the application manager [Figs. 10-11D, para 0060-0061, 0063, 0070-0071, object movement includes dragging selected screen map object from initial position and releasing (read: dropping) selected object at new position in screen map including other screen map objects].
Cheng and Gruen are analogous art to the claimed invention being from a similar field of endeavor of desktop management interfaces.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Cheng and Gruen before him at the time the invention was made, to modify the repositioning indications as disclosed by Cheng with the dragging and dropping of indications as disclosed by Gruen with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Cheng as described above to increase user input accuracy [Gruen, para 0006, 0008].

As to claim 48, Cheng discloses the method of claim 27, wherein repositioning further includes … the indications displayed in the application manager [para 0041, 0046-0047, 0049, adjusting rotation of display object (read: application manager) surfaces includes preview content (read: indications) of desktop surfaces].
However, Cheng does not specifically disclose wherein repositioning further includes highlighting the at least one of the indications before dragging the at least one of the indications from the one position and dropping the at least one of the indications at the another position among the positions of the indications displayed in the application manager.
Gruen discloses wherein repositioning further includes highlighting the at least one of the indications before dragging the at least one of the indications from the one position and dropping the at least one of the indications at the another position among the positions of the indications displayed in the application manager [Figs. 10-11D, para 0060-0061, 0063, 0070-0071, object movement includes displaying transient object on top of (read: highlight) selected screen map object followed by dragging selected object from initial position and releasing (read: dropping) selected object at new position in screen map including other screen map objects].
Cheng and Gruen are analogous art to the claimed invention being from a similar field of endeavor of desktop management interfaces.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Cheng and Gruen before him at the time the invention was made, to modify the repositioning indications as disclosed by Cheng with the dragging and dropping of indications as disclosed by Gruen with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Cheng as described above to increase user input accuracy [Gruen, para 0006, 0008].

Claims 42, 44, and 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng and Gruen as applied to claim 21, 30, and 39 above, and further in view of Mir et al. (US 20110138314 A1).

As to claim 42, Cheng discloses the method of claim 21, wherein reordering the indications of the one or more windows of the open applications displayed in the application manager based on the user input to the application manager … [para 0041, 0046-0047, 0049, user input to adjust rotation of display object (read: application manager) surfaces including preview content (read: indications) of desktop surfaces with application display content].
However, Cheng and Gruen do not specifically disclose wherein reordering the indications of the one or more windows of the open applications displayed in the application manager based on the user input to the application manager, does not reposition the one or more windows of the open applications from one or more of the first portion of the unified desktop or the second portion of the unified desktop when the one or more windows of the open applications from one or more of the first portion of the unified desktop or the second portion of the unified desktop overlap with each other.
Mir discloses wherein reordering the indications of the one or more windows of the open applications displayed in the application manager based on the user input to the application manager, does not reposition the one or more windows of the open applications from one or more of the first portion of the unified desktop or the second portion of the unified desktop when the one or more windows of the open applications from one or more of the first portion of the unified desktop or the second portion of the unified desktop overlap with each other [Figs. 5A-5C, para 0131, 0133-0135, change order of thumbnails displayed in taskbar on user input to taskbar thumbnails, where display of taskbar thumbnails is separate from display of overlapping windows in local desktop environment (read: unified desktop) including windows from multiple virtual desktops].
Cheng, Gruen, and Mir are analogous art to the claimed invention being from a similar field of endeavor of desktop management interfaces.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Cheng, Gruen, and Mir before him at the time the invention was made, to modify the reordered indications as disclosed by Cheng and Gruen with the reordered windows indications separate from displayed windows as disclosed by Mir with a reasonable expectation of success.
[Mir, para 0131, 0134-0135].

As to claim 44, Cheng, Gruen, and Mir, combined at least for the reasons above, disclose the non-transitory computer readable medium of claim 30 comprising limitations substantially similar to those recited in claim 42 and is rejected under similar rationale.

As to claim 46, Cheng, Gruen, and Mir, combined at least for the reasons above, disclose the dual screen communication device of claim 39 comprising limitations substantially similar to those recited in claim 42 and is rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Freach et al. (US 6710788 B1) generally teaches repositioning window indications in an application manager.
Ording et al. (US 20120246596 A1) discloses reordering window indications separate from displayed application windows in a desktop interface.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145